Citation Nr: 1038413	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-14 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, claimed as back pain.

2.  Entitlement to service connection for a cervical spine 
disorder, claimed as neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to January 
1981.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in October 2006.  In April 2008, he 
testified at a hearing held before the undersigned Acting 
Veterans Law Judge at the local VA office.  A transcript of each 
hearing is associated with the claims file.  

In August 2008, the Board issued a decision denying service 
connection for a cervical spine disorder and remanding the claim 
of service connection for a lumbar spine disorder.  (The Board 
also granted service connection for a psychiatric disorder 
manifested by major depressive disorder.)  

The Veteran appealed the Board's August 2008 denial of service 
connection for a cervical spine disorder to the United States 
Court of Appeals for Veterans Claims (Court), which issued an 
order in July 2009 approving a joint motion of the parties to 
vacate the August 2008 Board decision in part and remand the 
matter back to the Board for further development and 
adjudication.  The appeal is presently before the Board for 
action consistent with the instructions contained in the joint 
motion. 

With regard to the claim of service connection for a lumbar spine 
disorder, the RO issued a supplemental statement of the case 
(SSOC) in December 2009, and then recertified the issue to the 
Board later in December 2009.  Accordingly, the issue is also now 
on appeal to the Board

The issue of service connection for a cervical spine disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran sustained a low back injury in service and 
continuous symptoms after service separation and the 
competent evidence is in relative equipoise on the question 
of whether his low back disability, currently manifested by 
degenerative changes and spinal stenosis, had its onset in 
service.


CONCLUSION OF LAW

The Veteran's, his lumbar spine disorder, currently manifested by 
degenerative changes and spinal stenosis, is due to disease or 
injury that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
degenerative changes and spinal stenosis of the lumbar spine, 
which represents a complete grant of the benefit sought.  Thus, 
no discussion of VA's duty to notify or assist is necessary.

The Veteran is seeking service connection for a lumbar spine (low 
back) disorder.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that by extending the benefit of the doubt 
to the Veteran, service connection is warranted for a lumbar 
spine disability.  

The Veteran testified during his Board hearing that he first 
injured his back approximately six months into his service.  He 
worked in a warehouse and lifted something too heavy.  He sought 
treatment and was put on profile for 30 days.  

Consistent with his Board hearing testimony, the Veteran's 
service treatment record (STR) reveals treatment for low back 
complaints.  He was put on profile in August 1980 for low back 
strain.  During his December 1980 service separation physical 
examination, he complained of recurrent back pain.  The 
indication on clinical evaluation was back strain since September 
1980, treated with medication and temporary profile change.  

The Veteran (and his father) testified at the April 2008 Board 
hearing that he then had continuous symptoms since the in-service 
injury and up to the present.  Although he did not seek 
treatment, he took over-the-counter medication.  The Veteran's 
father indicated the he witnessed the Veteran grabbing his back 
and complaining of back pain.  

The VA outpatient treatment records first show complaints of low 
back pain in August 2004.  The assessment was chronic back 
discomfort, but "functionally ok."  In May 2008, a diagnosis of 
sprain of bilateral sacroiliac joint was made.  A September 2008 
magnetic resonance imaging scan (MRI) revealed spinal canal 
stenosis at L4-5, and left foraminal disc herniation at L2-3 and 
L3-4, causing left neural foraminal narrowing.  

In connection with his present claim, the Veteran underwent a VA 
examination in July 2007.  The VA examiner reviewed the Veteran's 
history, including his complaints of persistent pain since 
service.  The VA examiner also performed a physical examination, 
plus reviewed X-ray results showing minimal arthritis.  Based on 
the examination results, the VA examiner diagnosed lumbar strain.  
He opined that it is not likely that the Veteran's current 
symptoms are related to any conditions from service.  

The matter was then referred back to the same VA examiner for an 
addendum opinion.  Accordingly, upon further review of the 
evidence, the VA examiner in September 2009 clarified that the 
lumbar spine stenosis is not likely related to service.  Rather, 
it is a "natural progression phenomenon."  The examiner also 
characterized the disorder as a "natural occurring phenomenon."  

The Board finds that the VA examiner's September 2009 addendum 
opinion is unclear.  On the one hand, the opinion could be 
understood to mean that the Veteran's low back stenosis is not 
related to service because it is "naturally occurring" without 
regard to any prior injury.  More favorable to the Veteran's 
claim, however, the VA examiner's opinion could also be read to 
mean that the Veteran's current low back disorder is the natural 
progression, i.e., it developed into the current clinical 
picture, over the years since the back pain during service.  The 
Board finds that by extending the Veteran the benefit of the 
doubt, the VA examiner intended the more favorable meaning.  
Importantly in this regard, the VA examiner noted the Veteran's 
history of back pain during service, then pointed out that the 
Veteran had had chronic back pain "[o]ver the last 30 years."  
This indicates that the VA examiner considered the Veteran's 
entire history when referring to the "natural progression" of 
the disorder.  In conclusion, the Board finds the evidence to be 
at least in a state of relative equipoise in showing that the 
Veteran's low back disorder, currently manifested by degenerative 
changes and spinal stenosis, was as likely as not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Thus, service connection is warranted.  


ORDER

Service connection for a lumbar spine disorder, currently 
manifested by degenerative changes and spinal stenosis, is 
granted.  

REMAND

The Court's July 2009 order remanded the Veteran's claim of 
service connection for a cervical spine disorder to the Board for 
action in compliance with the instructions in the joint motion 
for remand.  In the joint motion, the parties pointed out that 
the Veteran underwent a VA examination in July 2007.  The parties 
agreed, citing Barr v. Nicholson, 21 Vet. App. 303 (2007), that 
the July 2007 VA examination was inadequate to decide the claim.  
The parties specified that although the VA examiner noted the 
absence of a "significant injury" during service, the examiner 
did not note the STR showing complaints of neck (and low back) 
pain for two days in August 1980.  For this reason, the parties, 
in the joint motion, agreed that the Board's August 2008 decision 
must be vacated and remanded.  In light of the Court's order, the 
Board has no discretion and must remand this matter for 
compliance with the order granting the parties' joint motion to 
remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see 
also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding 
that the duty to ensure compliance with the CAVC's order extends 
to the terms of the agreement struck by the parties that forms 
the basis of the joint motion to remand).

Accordingly, the case is REMANDED for the following action:

1. After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should schedule the Veteran 
for a VA examination with a VA examiner other 
than the examiner who previously examined him 
in July 2007.  The claims file, including a 
copy of this remand, must be made available 
to the examiner for review.  

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any indicated 
studies.  Then, based on the record review and 
examination results, the examiner should 
provide a current diagnosis and specifically 
indicate whether it is at least as likely as 
not that the Veteran has a cervical spine 
disorder that had its onset during his active 
service or is otherwise etiologically related 
to his active service.  

If the examiner determines that a cervical 
spine disorder is not directly related to the 
Veteran's active service, the examiner is 
asked to provide an opinion as to whether it 
is at least as likely as not that a cervical 
spine disorder was caused or aggravated as a 
consequence of the Veteran's lumbar spine 
disorder.

In making this assessment, the examiner must 
specifically address the service treatment 
record showing complaints in August 1980 of 
neck pain for two days.  The examiner should 
also discuss the Veteran's own assertions that 
he has had continuous symptoms since service 
separation.

The examiner should prepare a legible report 
setting forth all examination findings, along 
with a complete rationale for all opinions 
and conclusions reached.  It is imperative 
that the examiner offer a detailed analysis 
for all conclusions and opinions reached 
supported by specific references to the 
Veteran's claims file, including the in-
service and post-service medical records, and 
the Veteran's lay assertions, as indicated.  

2.  Then, the RO should readjudicate the 
appeal.  If the benefit sought on appeal 
remains denied, the RO should issue the 
Veteran and his representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  Thereafter, if 
indicated, the case should be returned to the 
Board for the purpose of appellate 
disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


